Citation Nr: 0717056	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  03-03 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  What evaluation is warranted for residuals of a 
compression fracture at T9 from September 1, 2001 to March 9, 
2004?

2.  What evaluation is warranted for degenerative disc 
disease of the thoracolumbar spine with status post 
compression fracture from March 10, 2004?

3.  What evaluation is warranted for right lower extremity 
radiculopathy from April 15, 2004?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to March 
1985, and from June 1985 to August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for 
residuals of a T9 compression fracture, healed; and assigned 
a noncompensable evaluation effective September 1, 2001.  The 
case was forwarded to the Board by the Seattle, Washington 
RO.

In a December 2002 rating decision the disorder was assigned 
a 10 percent rating effective September 1, 2001.

In a September 2005 rating decision service connection for 
degenerative disc disease of the lumbar spine was granted, 
the disorder was reclassified, and combined as a single 
disability with residuals of a T9 compression fracture.  A 20 
percent rating was assigned for the combined disorder 
effective March 10, 2004.

In a September 2005 rating decision service connection for 
right lower extremity radiculopathy was granted and a 10 
percent rating was assigned effective April 15, 2004.  The 
March 2006 hearing transcript constitutes the veteran's 
notice of disagreement to the rating assigned.

The record raises the issues of entitlement to service 
connection for left lower extremity radiculopathy, and 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
migraines.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate consideration.  

For the reasons outlined below, the appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part. 


FINDINGS OF FACT

1.  Between September 1, 2001 and September 25, 2003, the 
veteran's residuals of a healed T9 compression fracture were 
not objectively manifested by a moderate limitation of 
thoracic motion.

2.  From September 26, 2003 and to March 9, 2004, the 
veteran's residuals of a T9 compression fracture were 
manifested by forward flexion of the thoracolumbar spine 
greater than 60 degrees, the combined range of thoracolumbar 
motion was greater than 120 degrees, and there was no 
evidence that a muscle spasm was severe enough to cause an 
abnormal gait or abnormal spinal contour.

3.  Since March 10, 2004, the veteran's degenerative disc 
disease of the thoracolumbar spine with status post 
compression fracture has not been manifested by favorable 
ankylosis of the entire thoracolumbar spine, or by a 
limitation of forward thoracolumbar flexion to 30 degrees or 
less.


CONCLUSIONS OF LAW

1.  From September 1, 2001 and to March 9, 2004, the criteria 
for an evaluation in excess of 10 percent for residuals of a 
T9 compression fracture were not met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5291 (2003); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5235, 5237 (2006).

2.  Since March 10, 2004, the criteria for an evaluation in 
excess of 20 percent for degenerative disc disease of the 
thoracolumbar spine with status post compression fracture has 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235, 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in December 2001 and February 2005 correspondence 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  March 2006 
correspondence provided notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  The case was readjudicated in an December 2006 
supplemental statement of the case.  

The Board acknowledges that complete notice was not provided 
to the claimant before the initial unfavorable agency of 
original jurisdiction decision as required under 38 U.S.C.A. 
§ 5103(a).  Since then, however, the veteran has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, to include the opportunity to 
present pertinent evidence and testimony.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

The service medical records indicate complaints of thoracic 
(dorsal) spine pain.  A healed compression fracture was 
revealed on x-ray studies in 1989.

At an October 2002 VA examination, the veteran had a normal 
lumbar lordosis and no scoliosis.  There were no palpable 
spasms, although there was tenderness to palpation at T5-T7.  
Range of motion was forward flexion to 90 degrees, extension 
to 35 degrees, side bending to 25 degrees bilaterally, and 
rotation to 35 degrees.  The veteran was diagnosed, in 
pertinent part, with a healed T9 compression fracture

Private medical records from Maged Mine, M.D., reveal care 
for back pain between September 2004 and January 2005.  The 
physical examination reports provided by Dr. Mine do not, 
however, include range of motion findings measured in 
degrees.

The veteran received medical care for pain management at 
Brooke Army Medical Center in 2005.  He reported low back 
pain with radiation to the buttocks.  Range of motion 
findings were not reported in degrees, but the examiner noted 
that the appellant's motion was decreased due to pain.

In April 2005, the veteran underwent a VA examination and 
reported his lower thoracic pain had intensified to an 8 on a 
scale of 10.  He reported problems with activities of daily 
living, and pain with prolonged sitting.  Examination 
revealed a very slight mid to lower thoracic kyphosis which 
was passively and actively correctable.  Flexion was 
demonstrated to 70 degrees with a painful arc from 45-70 
degrees.  Extension was to 15 degrees with pain over the 
entire arc.  Side bending was to 25 degrees bilaterally.  
Rotation was to 30 degrees bilaterally with a painful arc 
over the last 15 degrees in both directions.  He had a 
positive straight leg raising sign but it was not positive 
until about 80 degrees was reached.  Motor strength was 
intact in both lower extremities without evidence of weakness 
or atrophy.  

X-rays of the thoracolumbar spine demonstrated an apex left 
scoliosis at the thoracolumbar junction.  There was a 20 
percent anterior wedge fracture which was stable at the 
vertebral body of T10, and there was a "teeter-totter" 
effect to the thoracolumbar alignment.  A MRI demonstrated an 
L5-S1 annular ligament tear and a right lateral and central 
disc protruded disc fragment that was in contact with a 
crowded exiting L5 nerve root in the severely narrowed right 
lateral recess.  

The examiner diagnosed an anterior wedge compression fracture 
of T9; left lateral edge compression fractures of T9, T10, 
and T11 with mild apex left thoracic scoliosis; moderate 
degenerative disc disease of the lumbosacral spine, with an 
L5-S1 annular ligament tear and disc herniation.  

The examiner opined the veteran's current functional 
impairment as a result of this injury was demonstrated by his 
decreased range of motion in the lumbar spine.  The DeLuca 
issues which were primarily affected were those related to a 
painful arc of motion, fatigue related discomfort, weakness 
of the parspinal musculature with chronic spasm, and a lack 
of endurance following repetitive use as demonstrated by the 
pain produced with the repetitive toe standing during the 
course of examination.  

The veteran appeared before the Board at a March 2006 hearing 
and testified that his pain at times could be so intense that 
it would cause him to shiver and tremble, and occasionally 
vomit.  The veteran also stated that he received injections 
for the pain.  

In May 2006, the veteran had a VA examination and reported 
stiffness, the inability to move or bend, and weakness.  The 
pain was rated as an 8 on a scale of 10.  The veteran 
reported that while the pain was constant it did not cause 
incapacitation.  The examination revealed no evidence of 
radiating pain on movement.  Muscle spasm was absent.  On 
examination there was tenderness to light percussion.  There 
was negative straight leg raising test bilaterally.  Range of 
motion was flexion to 40 degrees, extension to 20 degrees, 
right and left lateral flexion was 22 degrees, right rotation 
was 28 degrees and left rotation was 20 degrees.  The joint 
function of the spine was additionally limited by repetitive 
use which caused pain.  Lack of endurance and pain had the 
major functional impact.  The veteran was not additionally 
limited by fatigue, weakness, and incoordination.  The above 
factors additionally limited the joint function 0 degrees.  
There were no signs of intervertebral disc syndrome with 
chronic and permanent nerve root involvement.  The diagnosis 
was degenerative disc disease of the thoracolumbar spine with 
status post compression fracture.  

In a July 2006 VA examination, the veteran reported that he 
had been suffering with degenerative disc disease of the 
thoracolumbar spine since 1986.  He stated he had stiffness, 
limited motion, weakness that affected his arm and breathing, 
and sharp pain that caused loss of breath and shortness of 
breath.  The pain reportedly was constant in nature, and 
traveled to the legs, buttocks, arm, fingers and neck.  The 
characteristic of the pain was crushing, squeezing, burning, 
sharp, sticking, cramping, and needles in nature.  From 1 to 
10, the pain was a level 9.  The pain could be elicited by 
physical activity and stress.  During painful flare-ups he 
reported being unable to function, but stated that his 
condition did not cause incapacitation. 

Physical examination revealed no radiating pain on movement.  
There was no muscle spasm but lumbar tenderness was noted on 
examination.  There was positive straight leg raising test on 
the right and left.  There was no lumbar ankylosis.  Range of 
motion was flexion to 70 degrees, extension to 15 degrees, 
bilateral lateral flexion was to 10 degrees, and bilateral 
rotation was to 30 degrees.  The joint function of the spine 
was additionally limited by pain, fatigue, weakness, lack of 
endurance after repetitive use, with pain having the major 
functional impact.  It was not additionally limited by 
incoordination after repetitive use.  The above additionally 
limited the joint function by 45 flexion degrees.  The 
inspection of the spine revealed normal head position with 
symmetry in appearance.  There was symmetry of spinal motion 
with normal curvatures of the spine.  

The examiner diagnosed degenerative disc disease of the 
thoracolumbar spine.

In a July 2006 addendum, the VA examiner notated that the 
veteran had limited range of motion on flexion to 70 degrees, 
on extension to 15 degrees and bilateral flexion to 10 
degrees.  The additional limitation of 10 degrees was based 
on lumbar range of motion and degenerative disc disease.

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Since the veteran filed his claim, there have been a number 
of changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a.  The new criteria for 
rating degenerative disc disease of the thoracolumbar spine 
with status post compression fracture became effective 
September 26, 2003.  The supplemental statement of the case 
issued in March 2006 notified the veteran of the new rating 
criteria.  Accordingly, adjudication of his claim may go 
forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Given the change in law, VA may only apply the old rating 
criteria for  degenerative disc disease of the thoracolumbar 
spine with status post compression fracture prior to 
September 26, 2003, and it may only consider the new rating 
criteria when rating the disorder for the term beginning that 
date.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation. The normal combined range of 
motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 
4.71a and Plate V (2006).

The veteran has appealed the initial 10 percent rating 
assigned for residuals of a T9 compression fracture, and he 
is essentially asking for a higher rating effective from the 
date service connection was granted.  He also appeals the 
rating assigned his degenerative disc disease of the 
thoracolumbar spine with status post compression fracture.  
That disorder was service connected effective March 10, 2004.

Consequently, the Board must consider the entire time period 
in question, from the original grant of service connection to 
the present.  See Fenderson v. West, 12 Vet. App. 199 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating musculoskeletal system disorders, 38 C.F.R. 
§ 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements made in a clinical 
setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 
38 C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability, and incoordination.

Analysis

Under 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002), 
residuals of a vertebral fracture without spinal cord 
involvement, abnormal mobility requiring a neck brace (jury 
mast) warranted a 60 percent rating. In other cases, the 
rating was to be in accordance with definite limited motion 
or muscle spasm, adding 10 percent for a demonstrable 
vertebral body deformity.  

Under 38 C.F.R. § 4.71a, DC 5291 (2002),  a severe or 
moderate limitation of motion of the dorsal spine warranted a 
10 percent rating. A slight limitation of motion of the 
dorsal spine warranted a noncompensable rating. 

In this case, VA examination reports dated prior to September 
26, 2003, as well as VA and private treatment records for 
that term, are negative for any evidence of a vertebral 
fracture without cord involvement requiring a neck brace.  
Similarly, while the range of thoracic motion was restricted 
at examinations conducted before September 26, 2003, during 
that term the degree of restricted thoracic motion was never 
more than slight, with motion only limited on side bending in 
October 2002.  Hence, an increased rating based on the old 
regulations is not in order.  

Under 38 C.F.R. § 4.71a (2006), the veteran's disorder is 
evaluated under the general formula for back disorders.  The 
rating criteria are controlling regardless whether there are 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Under the new code, a 20 
percent evaluation is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.

As to the evaluation warranted between September 26, 2003 and 
March 9, 2004, there is no competent evidence that an 
increased rating was warranted prior to March 10, 2004.  
Forward flexion was greater than 90 degrees, and side bending 
was only restricted by five degrees from full motion.  There 
was no objective evidence of a muscle spasm prior to March 
10, 2004.  Hence, an increased rating is not in order for 
that period.

Since March 10, 2004, the veteran's degenerative disc disease 
with residuals of a thoracic compression fracture has not 
been manifested by forward flexion of the thoracolumbar spine 
less than 30 degrees, or by favorable ankylosis of the entire 
thoracolumbar spine.  Indeed, at the veteran's April 2005, 
May 2006, and July 2006 VA examinations, forward flexion was 
at least 40 degrees and the July 2006 examination indicated 
forward flexion was to 70 degrees.  Further, the July 2006 VA 
examiner found no ankylosis of the lumbar spine.  As such, 
the preponderance of the evidence is against assigning a 
rating in excess of 20 percent for the appellate period in 
question.

Therefore, the claim is denied.
 
In reaching this decision the Board acknowledges that 
different diagnostic codes potentially allow for the 
assignment of higher ratings.  The veteran is not, however, 
diagnosed with or service connected for, an intervertebral 
disc syndrome and radiating pain in not considered under the 
general rating formula.  Hence, consideration of these other 
codes is not in order.  

The Board also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), however, while the appellant reports 
complaints of pain at no time have those subjective 
complaints been objectively verified by evidence of such 
signs as disuse muscle atrophy, or incoordination on use.  
Hence, an increased rating under these regulations is not in 
order. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to an increased evaluation for residuals of a 
compression fracture at T9 between September 1, 2001 to March 
9, 2004 is denied.

Entitlement to an increased evaluation for degenerative disc 
disease of the thoracolumbar spine with status post 
compression fracture since March 10, 2004 is denied.


REMAND

In a September 2005 rating decision service connection for 
right lower extremity radiculopathy was granted, and a 10 
percent evaluation was assigned effective April 15, 2004.  
The veteran expressed disagreement with this rating at his 
March 2006 travel board hearing.  His testimony has been 
reduced to writing.  Unfortunately, however, a statement of 
the case addressing this issue has yet to be issued.  
Accordingly, in light of Manlincon v. West, 12 Vet. App. 242 
(1999), further development is in order.

Therefore, this issue is REMANDED for the following action:

The RO shall issue a statement of the 
case addressing the issue what evaluation 
is warranted for right lower extremity 
radiculopathy from April 15, 2004.  If, 
and only if, the veteran submits a timely 
substantive appeal addressing this issue 
should it be returned to the Board for 
appellate review.

The purpose of this REMAND is to ensure due process. The 
Board does not intimate any opinion as to the merits of the 
remanded issue, either favorable or unfavorable, at this 
time.  No action is required of the appellant until he is 
notified.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


